Title: From James Madison to Carlos Martínez de Yrujo, 24 July 1801 (Abstract)
From: Madison, James
To: Yrujo, Carlos Martínez de


24 July 1801, Department of State Encloses an extract from letter written by American consul in Santiago de Cuba indicating there are several American vessels lying in the harbor that were recaptured from Spain’s enemies and condemned. Furthermore, American sailors seized from captured British vessels are now prisoners of war in that port. Notes that their rights as neutrals were violated, because they were forced to do work for their captors, and they should be released. The president has instructed the American minister in Madrid to communicate these matters to the Spanish government, persuaded that its friendly disposition toward the U.S. will result in prompt action. In the meantime, requests Yrujo’s intervention with Cuban authorities.
 

   
   Tr and Tr of enclosure (AHN: State Archives, vol. 5630). Tr 3 pp.; in Spanish. Enclosed extract (2 pp.; in Spanish) is from Josiah Blakeley to JM, 10 June 1801.


